      6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF OKLAHOMA

EMCASCO INSURANCE COMPANY,               )
                                         )
                     Plaintiff,          )
                                         )
v.                                       )        Case No. CIV-19-427-KEW
                                         )
C AND C GROCERY AND                      )
MARKET, INC,;                            )
DALE M. ATWOOD;                          )
CYNTHIA GALE ATWOOD;                     )
RONNIE LEE LAYMAN, JR.;                  )
STEPHANIE K. LAYMAN; and                 )
DOBBERS C&C GROCERY, LLC,                )
                                         )
                    Defendants,          )
                                         )
and                                      )
                                         )
C AND C GROCERY AND                      )
MARKET, INC.;                            )
RONNIE LEE LAYMAN, JR.; and              )
STEPHANIE K. LAYMAN,                     )
                                         )
                    Third Party          )
                    Plaintiffs,          )
                                         )
v.                                       )
                                         )
MCGREGOR INSURANCE GROUP, LLC;           )
and HEATHER MCGREGOR,                    )
                                         )
                     Third Party         )
                     Defendants.         )

                                  OPINION AND ORDER


        This matter comes before the Court on the following motions:

        1)    Defendants/Third Party Plaintiffs C & C Grocery and Market,

             Inc., Ronnie Lee Layman, Jr., and Stephanie K. Layman’s Motion

             to Dismiss (Docket Entry #31);

        2) Plaintiff’s Rule 12(b)(6) Motion to Dismiss Certain Theories



                                         1
   6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 2 of 15



           Alleged in Defendants’ Counterclaim (Docket Entry #29); and

     3) Plaintiff EMASCO Insurance Company’s Rule 12(b)(6) Motion to

           Dismiss the Atwoods’ Counterclaim (Docket Entry #48).

                Allegations Relevant to All Pending Motions

     Plaintiff EMCASCO Insurance Company (“EMCASCO”) initiated this

action on December 19, 2019 and then amended the Complaint on February

3, 2020.    EMCASCO alleges that it issued a commercial property insurance

policy to Defendant C & C Grocery and Market, Inc. (“C & C”) with annual

policy periods from May 31, 2013 through May 31, 2020 providing insurance

coverage for a commercial building located in Eufaula, Oklahoma as well

as business personal property.

     Prior to March 1, 2019, the building and associated real property

was jointly owned by Defendants Dale and Cynthia Atwood (collectively

referred to as the “Atwoods”), who were also the sole shareholders of

the insured, C & C.    The business in the building included a gas station,

convenience store, and Simple Simon’s pizza.

     EMCASCO further alleges in the Amended Complaint that the insurance

policy contains a Protective Safeguards Endorsement which requires that

certain automatic fire protection devices be installed on the premises

of the covered property.     Among the exclusions noted in the policy is

for fire loss where the insured knew of any suspension or impairment in

the protective safeguard equipment.

     The subject insurance policy also provides for amendments only upon



                                      2
   6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 3 of 15



an endorsement by the insurer.         It also states that the policy may not

be transferred without the insurer’s written consent except upon the

death    of   the   insured,    whereupon       coverage   transfers   to    the   legal

representative under certain conditions.

        The Amended Complaint provides that on March 1, 2019, the Atwoods

deeded and conveyed their right, title and interest in the building and

real estate as well as the corporate assets of C & C to Defendant Ronnie

Lee Layman, Jr. but did not transfer the corporation.              EMCASCO believes

shares in the C & C corporation are still held by the Atwoods.

        The sale of the building and real estate was seller financed by

the Atwoods with a promissory not secured by a mortgage granted by the

Laymans to the Atwoods.        Layman then formed Dobbers C & C for the purpose

of operating the business out of the building.

        EMCASCO alleges in the Amended Complaint that C & C ceased to have

an insurable interest in the building as of March 2, 2019.                  Further, no

notice of the transfer of interest was provided to EMCASCO by the

McGregor Insurance Group which had procured the policy and acted as C &

C’s insurance agent.      As a result, when the policy was renewed on May

31, 2019, EMCASCO was without knowledge that C & C no longer had an

insurable interest in the building and real estate.

        On June 19, 2019, the building and its contents were destroyed by

fire.    EMCASCO alleges that at the time of the fire, the only insured

under the policy’s first party property coverage was C & C which no



                                            3
   6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 4 of 15



longer had an insurable interest in the property.     The Atwoods were not

added to the policy’s declarations as a mortgagee.    EMCASCO also alleges

that at the time of the fire, no party maintained an automatic fire alarm

protecting the building.

     On the day of the fire, EMCASCO alleges the McGregor Insurance

Group submitted a claim for loss to EMCASCO under the policy for

Defendant Stephanie Layman.    After the fire, the Atwoods sought to be

added to the policy as mortgagees which was refused by EMCASCO, citing

the pending claim.

     On January 24, 2020, EMCASCO tendered a refund of the premiums paid

since March 1, 2019 in the amount of $8,003.34.

     EMCASCO asserts in the Amended Complaint that Oklahoma law requires

that the insured party have an insurable interest in the property covered

by the insurance policy to be valid and enforceable.        EMCASCO denies

that it owes any of the named Defendants under the policy related to the

fire loss.    EMCASCO seeks a declaration determining the coverage under

either the 2018 policy or the 2019 policy.

     On March 9, 2020, Defendants C and C Grocery and Market, Inc.,

Ronnie Lee Layman, Jr., Stephanie K. Layman, and Dobbers C&C Grocery,

LLC (collectively referred to as “Answering Defendants”) filed a rather

cumbersome Answer wherein they attempted to also bring a counterclaim

and crossclaim against both EMCASCO and a third party, McGregor Insurance

Group, LLC.    As a result of the faulty pleading, this Court entered a



                                    4
   6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 5 of 15



minute order as follows:

             This Court acknowledges the filing of the Answer
             and Counter Claim on March 9, 2020 (Docket Entry
             No. 20) and finds that it is deficient and in error
             in   several    respects.   Namely,    the   Answer
             erroneously reflects: (1) a "cross claim" is
             identified in the styling of the Answer against
             the McGregor entities when it appears Defendants
             are attempting to initiate a third party complaint
             against these parties; (2) the Answer includes a
             "counterclaim" against the McGregor entities when,
             again, it appears these parties were strangers to
             this action before Defendants filed this pleading
             and, thus, they would be initiating a third party
             claim; and (3) the Answer purports to initiate a
             counterclaim against EMCASCO when it is improperly
             bundled with the claims against the McGregor
             entities. Because of these errors, the Answer is
             hereby STRICKEN. Defendants shall file a proper
             Answer   and   appropriate   claims   against   the
             appropriate entities no later than MARCH 20, 2020.
             The Answer will be deemed timely if it is filed
             within this time period.

             See Docket Entry No. 21.

        The Answering Defendants filed a corrected Answer on March 20,

2020.    Included within the document was a Counterclaim against EMCASCO

and “Third Party Petition” against EMCASCO and the McGregor entities.

brought by the Answering Defendants.        They allege that on March 1, 2019,

the Laymans purchased C & C Grocery and Market, Inc. from the Atwoods.

The purchase included “both C & C and the building, land, fixtures,

improvements, and the like.”      Prior to the purchase, the Atwoods put

EMCASCO’s policy of insurance in place.             The Answering Defendants

contend that the Atwoods and Laymans contacted insurance agent Heather

McGregor to advise her of the purchase and to make arrangements to



                                        5
   6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 6 of 15



continue coverage on the C & C assets.        McGregor, the principal owner

of the McGregor Insurance Group, LLC, allegedly acknowledged the change

of ownership and made arrangements for the premiums to be deducted from

a new bank account set up by the Laymans.           They further allege that

“Mrs. McGregor proceeded to notify EMCASCO about the continuation of the

policy.”

     The Answering Defendants acknowledge the fire, the claim made by

the Laymans to EMCASCO, and the denial of the claim.           They allege that

EMCASCO “intentionally took control of the scene of the fire” boarding

up the building.   They also allege that EMCASCO “took this action knowing

full well of the transfer of ownership of C & C leading up to the Laymans

paying the first premium.”

     The    counterclaim   by   the   Answering   Defendants   against   EMCASCO

includes breach of the insurance contract and breach of the implied duty

of good faith and fair dealing – commonly known as “bad faith.”             The

Answering Defendants also allege a claim of negligence against the

McGregor Insurance Group, Heather McGregor, and EMCASCO.           They allege

that EMCASCO was on notice of the transfer of ownership and the setting

up of a new bank account by the Laymans for the payment of insurance

premiums.   The Answering Defendants further allege that EMCASCO and the

McGregor entities “owed a duty to the Defendants/Third Party Plaintiffs

to make sure that all paperwork and arrangements were completed in order

for Defendants/Third Party Plaintiffs to have coverage in place” and



                                        6
   6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 7 of 15



that they breached that duty.

     While reference is made in the pleading to a “Third Party Petition”,

the Answering Defendant presumably intended to file a Third Party

Complaint against the McGregor entities.    The McGregor entities answered

the Third Party Complaint on April 3, 2020 (Docket Entry #27).             The

McGregor entities have not challenged this Court’s jurisdiction over the

claims asserted against them in either their Answer to the Third Party

Complaint or any subsequent filing.

     In the actions pending before this Court, it is alleged that EMCASCO

is a Delaware corporation doing business in Oklahoma, the Laymans reside

in McIntosh County, Oklahoma, C & C Grocery and Market, Inc. is an

Oklahoma corporation doing business in Oklahoma, Heather McGregor is a

resident of Tulsa County, Oklahoma, McGregor Insurance Group, LLC is and

Oklahoma limited liability company with its principal place of business

in Tulsa, Oklahoma, the Atwoods reside in Oklahoma, and Dobbers C & C

is an Oklahoma limited liability company.

     On February 24, 2020, the Laymans and C & C Grocery and Market,

Inc. filed an action in the District Court in and for McIntosh County,

Oklahoma against EMASCO and the McGregor entities.      The plaintiffs in

that state court action allege the same causes of action represented in

their Counterclaim and Third Party action filed in this case – breach

of contract, bad faith, and negligence against EMCASCO and negligence

against the McGregor entities.     The state court action was stayed on

September 23, 2020 pending a ruling upon the pending motions in this



                                    7
   6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 8 of 15



action.

 Motion to Dismiss by the Laymans and C & C Grocery and Market, Inc.

     C & C Grocery and Market, Inc. and the Laymans filed a motion to

dismiss.     They allege that the McGregor entities are indispensable

parties and that their inclusion in the Third Party action defeats

diversity jurisdiction in this Court, warranting remand to the state

court of the entire action.   The Laymans and C & C contend that joinder

is not feasible under Fed. R. Civ. P. 19(b) and that no question will

exist that jurisdiction properly lies in the state court and all claims

can be adjudicated in that forum.   They also contend the McIntosh County

state court action represents a more convenient forum.

     The basis for federal jurisdiction of the declaratory judgment

action filed by EMCASCO was diversity.   28 U.S.C. § 1332(a).   “Diversity

jurisdiction requires complete diversity — no plaintiff may be a citizen

of the same state as any defendant.”     Grynberg v. Kinder Morgan Energy

Partners, L.P., 805 F.3d 901, 905 (10th Cir. 2015)(citations omitted).

Additionally, “for purposes of determining the existence of diversity

jurisdiction, the citizenship of the parties is to be determined with

reference to the facts as they existed at the time of filing.”             Id.

quoting Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 569–70,

(2004).    The question becomes whether the Laymans and C & C Grocery and

Marketing, Inc. may defeat diversity jurisdiction in the original action

filed in this Court by EMCASCO by bringing a third party action against

a non-diverse party.



                                    8
   6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 9 of 15



     This Court finds telling the comments by the United States Supreme

Court in Caterpillar Inc. v. Lewis, 519 U.S. 61, 67, 117 S. Ct. 467,

472, 136 L. Ed. 2d 437 (1996) wherein a similar circumstance was found.

The Court stated:


                 In accord with 28 U.S.C. § 1367 and Rule 14
           of   the   Federal  Rules   of   Civil   Procedure,
           Caterpillar, after removing the case to federal
           court, impleaded Lewis' employer, Gene Wilson
           Enterprises, a Kentucky corporation, as a third-
           party defendant.      See App. 2. Gene Wilson
           Enterprises, so far as the record shows, remained
           a named third-party defendant, adverse solely to
           third-party    plaintiff    Caterpillar,    through
           judgment. See Brief for Respondent 5. No dispute
           ran   between   Lewis   and   his   employer,   and
           Caterpillar's third-party complaint against Gene
           Wilson Enterprises had no bearing on the authority
           of the federal court to adjudicate the diversity
           claims Lewis asserted against Caterpillar. See,
           e.g., Wichita Railroad & Light Co. v. Public Util.
           Comm'n of Kan., 260 U.S. 48, 54, 43 S.Ct. 51, 53,
           67 L.Ed. 124 (1922) (federal jurisdiction once
           acquired on the ground of complete diversity of
           citizenship is unaffected by the subsequent
           intervention “of a party whose presence is not
           essential to a decision of the controversy between
           the original parties”). As elaborated in 3 J.
           Moore, Moore's Federal Practice ¶ 14.26, p. 14–116
           (2d ed.1996) (footnotes omitted): “Once federal
           subject matter jurisdiction is established over
           the underlying case between [plaintiff] and
           [defendant], the jurisdictional propriety of each
           additional claim is to be assessed individually.

                 Thus, assuming that jurisdiction is based
           upon diversity of citizenship between [plaintiff]
           and [defendant], the question concerning impleader
           is whether there is a jurisdictional basis for the
           claim    by  [defendant]    against   [third-party
           defendant]. The fact that [plaintiff] and [third-
           party defendant] may be co-citizens is completely
           irrelevant. Unless [plaintiff] chooses to amend
           his complaint to assert a claim against [third-


                                    9
  6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 10 of 15



                   party defendant], [plaintiff] and [third-party
                   defendant] are simply not adverse, and there need
                   be no basis of jurisdiction between them.

        This quote bears out the main concern of this Court – a declaratory

action       was    initiated   in    this   Court   properly   based   upon   diversity

jurisdiction.          The McGregor entities are not indispensable to the full

and complete adjudication of that action.               The Laymans and C & C Grocery

and Market, Inc.’s efforts to thwart that jurisdiction are ineffective.

A similar conclusion was drawn in the case pointed out by EMCASCO in its

brief in King Fisher Marine Serv., Inc. v. 21st Phoenix Corp., 893 F.2d

1155, 1158 (10th Cir. 1990) where the Tenth Circuit concluded:

                         It is well settled, however, that a court has
                   ancillary jurisdiction of a defendant's proper
                   rule 14(a) claim against a third-party defendant
                   without regard to whether there is an independent
                   basis of jurisdiction (e.g., diversity between the
                   third-party litigants), so long as the court has
                   jurisdiction of the main claim between the
                   original parties. Dery v. Wyer, 265 F.2d 804 (2d
                   Cir.1959); 6 C. Wright & A. Miller, Federal
                   Practice and Procedure § 1444, at 223–25 (1971 &
                   1989 Supp.) (cases cited in notes 68–69). See Moor
                   v. County of Alameda, 411 U.S. 693, 715, 93 S.Ct.
                   1785, 1798, 36 L.Ed.2d 596 (1973).

        “Ancillary jurisdiction is an ‘ill-defined concept,’ 6 Charles A.

Wright et al., Federal Practice & Procedure § 1444, at 316 (2d ed. 1990),

that permits jurisdiction over certain cross-claims, counter-claims and

third-party claims that are related to the principal case but do not

enjoy    a    separate     basis     for   subject   matter   jurisdiction.    Ancillary

jurisdiction is ‘based on the premise that a district court acquires

jurisdiction over a case or controversy in its entirety and, as an



                                              10
  6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 11 of 15



incident to the disposition of a dispute that is properly before it, may

exercise jurisdiction to decide other matters raised by the case over

which it would not have jurisdiction were they independently presented.’”

Sandlin v. Corp. Interiors Inc., 972 F.2d 1212, 1215–16 (10th Cir.

1992)(citation omitted).

     As a result, this Court will exercise ancillary jurisdiction over

the counterclaim and third party action asserted in this case to avoid

piecemeal litigation.     Jurisdiction over the primary declaratory action

clearly rests in this Court.       Moreover, the Laymans and C & C Grocery

and Market, Inc.’s arguments for forum non conveniens are unavailing.

The convenience between McIntosh County and Muskogee, Oklahoma where

this Court would try the case is roughly equal for the witnesses and

evidence.   The action will remain in this Court and the motion to dismiss

will be denied.

             EMCASCO’S Motion to Dismiss Under Rule 12(b)(6)

     EMCASCO contends that the counterclaim for negligence brought by

C & C Grocery and Market, Inc., Ronnie Lee Layman, Jr., and Stephanie

K. Layman is not recognized under Oklahoma law.          It asserts that only

breach of contract and bad faith claims are viable against an insurer

in connection with an insurance policy in Oklahoma.          Counterclaimants

contend   they   may   assert   alternative   and   inconsistent   theories   of

recovery.

     Oklahoma law clearly recognizes breach of contract and bad faith

as viable causes of action by an insured against and insurer.         Lewis v.



                                      11
  6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 12 of 15



Farmers Ins. Co., Inc., 681 P.2d 67, 69 (Okla. 1983).                Moreover,

“Oklahoma law does not provide for a negligence claim against an insurer

by its insured.”   Tolman v. Reassure Am. Life Ins. Co., 391 P.3d 120,

123 (Okla. Ct. Civ. App. 2017).     Therefore, the motion will be granted

on this claim.

     EMCASCO also contends that the Counterclaimants’ claim for bad

faith fails to meet the plausibility standard enunciated in United States

Supreme Court cases of Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009).             Clearly, Bell

Atlantic changed the legal analysis applicable to dismissal motions filed

under Fed. R. Civ. P. 12(b)(6), creating a Arefined standard@ on such

motions.   Khalik v. United Airlines, 671 F.3d 1188, 1191 (10th Cir.

2012)(citation   omitted).   Bell   Atlantic   stands   for   the   summarized

proposition that A[t]o survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to >state a claim

for relief that is plausible on its face.=@        Ashcroft v. Iqbal, 129

S.Ct. 1937, 1949 (2009) quoting Bell Atlantic, 550 U.S. at 570.            The

Supreme Court did not parse words when it stated in relation to the

previous standard that Aa complaint should not be dismissed for failure

to state a claim unless it appears beyond doubt that the plaintiff can

prove no set of facts in support of his claim which would entitle him

to relief@ is Abest forgotten as an incomplete, negative gloss on an

accepted pleading standard.@   Bell Atlantic,    550 U.S. at 546.

     The Tenth Circuit has interpreted the plausibility standard as

                                    12
  6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 13 of 15




referring Ato the scope of the allegations in the complaint:           if they

are so general that they encompass a wide swath of conduct, much of it

innocent, then the plaintiffs >have not nudged their claims across the

line from conceivable to plausible.=@          Robbins v. Oklahoma, 519 F.3d

1242, 1247 (10th Cir. 2008).    The Bell Atlantic case, however, did not

intend the end of the more lenient pleading requirements of Fed. R. Civ.

P. 8(a)(2).   Khalik, 671 F.3d at 1191.         Rather, in Khalik, the Tenth

Circuit   recognized   the   United    States     Supreme   Court=s   continued

endorsement of Rule 8's Ashort and plain statement@ requirement in the

case of Erickson v. Pardus, 551 U.S. 89 (2007) wherein the Supreme Court

found A[s]pecific facts are not necessary; the statement need only >give

the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.=@    Id. at 93.

     The Counterclaimants’ claims for bad faith against EMCASCO are

insufficiently conclusory in stating EMCASCO “took extraordinary steps

to deny the claim altogether”, alleging a violation of the duty of good

faith and fair dealing, and that the actions of EMCASCO were unreasonable

without explanation.     Since the insurance contract requires that any

transfer be in writing by EMCASCO per the Amended Complaint allegations,

further explanation is warranted.           Accordingly, the Counterclaimants

will be required to amend their Counterclaim against EMCASCO to provide

further facts in support of their claims.




                                       13
  6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 14 of 15



              EMCASCO’s Motion to Dismiss the Atwood’s Counterclaim

     Similarly, EMCASCO contends the Atwood’s counterclaim does not set

forth sufficient facts to survive the plausibility standard.           The

deficiencies identified by EMASCO include (1) the lack of factual

allegations that they were parties to the insurance contract; and (2)

the lack of factual support for reformation of the insurance contract.

The Atwoods provide considerably more foundation for their counterclaims

in their response to the motion to dismiss.      The factual allegations

should be further amended in the counterclaim itself in order to provide

the required plausibility for their claims rather than dismissal as urged

by EMCASCO.

     IT IS THEREFORE ORDERED that Defendants/Third Party Plaintiffs C &

C Grocery and Market, Inc., Ronnie Lee Layman, Jr., and Stephanie K.

Layman’s Motion to Dismiss (Docket Entry #31) is hereby DENIED.

     IT IS FURTHER ORDERED that Plaintiff’s Rule 12(b)(6) Motion to

Dismiss Certain Theories Alleged in Defendants’ Counterclaim (Docket

Entry #29) is hereby GRANTED in that the counterclaim for negligence

asserted by Defendants C & C Grocery and Market, Inc., Ronnie Lee Layman,

Jr., and Stephanie K. Layman is hereby DISMISSED.    The remainder of the

motion is hereby DENIED.    However, these Counterclaimants shall file an

Amended Counterclaim with further factual support no later than APRIL

16, 2021.

     IT IS FURTHER ORDERED that Plaintiff EMASCO Insurance Company’s



                                    14
  6:19-cv-00427-KEW Document 54 Filed in ED/OK on 03/31/21 Page 15 of 15



Rule 12(b)(6) Motion to Dismiss the Atwoods’ Counterclaim (Docket Entry

#48)   is   hereby   DENIED.   However,   the   Atwoods   shall   amend   their

Counterclaim with further factual support no later than APRIL 16, 2021.

       IT IS SO ORDERED this 31st day of March, 2021.




                                   ______________________________
                                   KIMBERLY E. WEST
                                   UNITED STATES MAGISTRATE JUDGE




                                    15
